Citation Nr: 0019272	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound of the right forearm, Muscle Group VI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945 and from October 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation in 
excess of 10 percent for the residuals of a gunshot wound of 
the right forearm.

In March 1998, the Board remanded the case to the RO for 
additional development.  In that remand, the Board indicated 
that the RO, in the August 1993 decision, had denied, at 
least implicitly, a claims for secondary service connection 
for right carpal tunnel syndrome and that such claim was 
inextricably intertwined with the issue of increased 
evaluation for residuals of gunshot wound to the right 
forearm.  The Board notes that the RO addressed the service 
connection issue in a December 1999 supplemental statement of 
case.  However, it does not appear that the specific, 
sequential, steps that must be carried out by a claimant and 
the RO before a claimant may secure "appellate review" by the 
Board have been completed as to this claim.  Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991).  Accordingly, 
this issue is not properly before the Board.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his residuals of gunshot wound of 
the right forearm to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The residuals of a gunshot wound of the right forearm are not 
productive of more than moderate disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right forearm, Muscle 
Group VI have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.73, Diagnostic Code 5306 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of gunshot 
wound of the right forearm is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  History

Service medical records reflect that in September 1942, the 
veteran was treated for a grazed superficial wound of the 
palmar surface of the right forearm, measuring 2 x 1 cm.  On 
evaluation, it was described as a flesh wound of the upper 
third of the right forearm.  At his September 1945 discharge 
examination, evaluations of the extremities were normal; the 
notations included a healed wound of the right arm.  A March 
1947 VA examination revealed a healed superficial gunshot 
wound of the ulnar aspect of the right forearm measuring 1 1/2 
inches by 3/4 inches.  There was no muscle loss.  The scar was 
not tender, adherent or sensitive.  The diagnosis included 
healed scar, gunshot wound of the right forearm.  In an April 
1947 rating decision, the RO granted service connection for 
shrapnel wound of the right forearm, muscle group VI, and 
assigned a 10 percent evaluation. 

In February 1993, the veteran filed a claim for an increased 
rating for gunshot wound residuals of the right forearm, 
stating that the injury involved more than muscle damage.  
According to the veteran, his right arm was operated on to 
remove part of the bullet imbedded in his bone.

At a February 1993 VA examination, the veteran reported that 
he received a bullet wound to the right forearm, which was 
treated locally and has not bothered him since that time.  On 
evaluation of the right forearm, the examiner noted a point 
of entry on the ulnar surface and a point of exit on the 
ventral surface of the right forearm, both small in area 
without herniation.  The examiner noted that grip strength 
was weakened bilaterally.  The diagnoses included status post 
gunshot wound, well healed without any residual.

In a private March 1993 letter, A.M.C., MD, a neurologist, 
stated that neurophysiologic studies including an EMG and NCV 
revealed very mild right carpal tunnel syndrome.  Dr. C. 
stated that the etiology of the carpal tunnel syndrome was 
unknown, but as the veteran sustained bullet wounds and 
injuries in both forearms at the wrist level, it was his 
belief that this was the cause.  In a September 1993 letter, 
Dr. C. reported that the veteran complained of aching in his 
right forearm and pain in his fingers.  Dr. C. stated that 
the bullet wound in the right arm was close to his elbow.  
Dr. C opined that the veteran's problems related directly to 
the injury suffered in the war.

VA medical records from April 1996 to July 1997 show that the 
veteran was seen complaining of pain and cramping in his 
hands.  The veteran's history of gunshot wound to the right 
forearm was noted.  At a January 1997 evaluation, the veteran 
reported that both hands began to bother him shortly after he 
retired when began doing a lot of woodworking.  Grip strength 
was somewhat weakened bilaterally.  In March 1997, he 
complained of pain and spasm in both hands.  In April 1997, 
he was found to have bilateral carpal tunnel syndrome. 

In an April 1997 letter, Dr. C. stated that the veteran was 
seen complaining of cramping in his hands causing his fingers 
to flex and close with difficulty opening them.  The 
impression was progressive symptoms in his hands; possible 
carpal tunnel syndrome.  

In an August 1999 VA examination, the examiner reviewed the 
claims file including the veteran's service medical records.  
The examiner noted that the service medical records described 
the wound to the right forearm as superficial and fleshy.  
The veteran reported cramping in both hands and numbness.  On 
evaluation, there was no atrophy of the thenar muscles or 
hypothenar muscles of the right hand.  There was full range 
of motion of the right wrist, and hand grasp was 2/5.  There 
was subjective absent tactile and pain sensation in all the 
fingers except the little finger of the right hand.  There 
was a 4-cm scar on the upper third of the right arm volar 
surface, distal to the elbow joint.  The scar was 
asymptomatic.  The diagnosis was carpal tunnel syndrome of 
the right hand.  The examiner opined that the carpal tunnel 
syndrome was not related to the superficial wound of the 
right forearm.

A March 2000 VA examination revealed that the veteran could 
oppose the tips of fingers with the tip of the thumb and that 
the tip of fingers could touch the medial crease of the palm 
on both hands.  There was diminished tactile sensation of the 
right hand on the ulnar, radial, and median nerve 
distribution.  The scar of the right forearm was superficial 
and nontender, with no muscle herniation.  Bilateral carpal 
tunnel syndrome was diagnosed.  

II.  Analysis

The RO has assigned a 10 percent evaluation for shrapnel 
wound of the right forearm, muscle group VI, under 38 C.F.R. 
§ 4.73, Diagnostic Code 5306.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

During the course of this veteran's appeal, the Board notes 
that the rating criteria for muscle injuries were amended 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55- 4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  However, both the old and new 
relevant schedular rating criteria essentially provide that 
muscle injuries of Group VI, incurred by the veteran in 
service, are rated on essentially based the same criteria.  
38 C.F.R. § 4.73, Diagnostic Codes 5306 (1996); 38 C.F.R. § 
4.73, Diagnostic Code 5306 (1999).

The Board notes that the United States Appeals Court for 
Veterans Claims (Court) has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

Under both the former and amended criteria, factors to be 
considered in the evaluation of disabilities residual to 
healed wounds that involve muscle groups due to gunshot 
trauma are found in 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1999). Essentially, similar guidelines are found in both the 
former and recently revised regulations.  The revised 
provisions of §4.56 provide that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  A moderate muscle disability is a type of 
injury from a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  A 
moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include an entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. Id. A severe muscle disability is a 
type of injury caused by a through and through or deep 
penetrating wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as defined 
by 38 C.F.R. § 4.56(c), which are worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  38 C.F.R. § 4.56

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. 38 C.F.R. § 4.56.  If 
present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile. 

Under Diagnostic Code 5306, a 10 percent disability 
evaluation is warranted for moderate injury.  A 30 percent 
disability evaluation is warranted for moderately severe 
muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5306.

The medical record shows that the gunshot wound injury to the 
right forearm was a superficial one, without involvement of 
the underlying tissues.  Treatment was relatively brief and 
healing was followed by restoration of good function.  No 
residuals of the injury are reflected in the post- service 
medical record, apart from asymptomatic scarring.  Neither 
the type of injury, nor the history and complaint nor the 
objective findings are indicative of more than moderate 
muscle injury.  That is, there was no debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring; 
the veteran did not undergo hospitalization for a prolonged 
period for treatment of this wound; the record does not 
reflect consistent complaints of cardinal signs and symptoms 
of muscle disability; and there was no loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  In short, the veteran does not 
more nearly meet the criteria for a higher rating for this 
muscle injury.  

In so concluding, the Board must point out that service 
connection has not been established for carpal tunnel 
syndrome.  This neurologic disorder, which is bilateral in 
the veteran's case, apparently caused significant disability 
of the hands,.  However, its manifestations may not be 
considered in rating the service connected the gunshot wound.  
38 C.F.R. § 4.14. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound to the right forearm is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

